                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

MARK A. ABRAITIS,

                       Plaintiff,                      Case No. 2:19-cv-186
v.                                                     Honorable Janet T. Neff
NATHAN MOON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.
The events about which he complains occurred at that facility. Plaintiff sues URF Corrections

Officer Nathan Moon and URF Prisoner Counselor Christopher Batho.

               Plaintiff alleges that on January 27, 2019, he heard Defendant Moon speaking with

prisoner Montelongo regarding how officers issue sanctions for misconducts. Plaintiff believed

Defendant Moon misinformed Montelongo, so Plaintiff spoke with Montelongo and corrected the

misinformation. Defendant Moon was nearby and overheard the conversation between Plaintiff

and Montelongo.

               Later, when Plaintiff returned to the lobby/base area of the unit, Defendant Moon

told Plaintiff his conversation with Montelongo had earned Plaintiff an excessive noise ticket.

Plaintiff took offense at the misconduct and Moon’s other threats regarding the punishment that

would follow. Plaintiff threatened to file a grievance. Plaintiff contends his conversation with

Montelongo was not excessively noisy. Plaintiff filed a grievance against Defendant Moon. It

was denied.

               Officer Beacom conducted the review of the excessive noise misconduct with

Plaintiff. Plaintiff pleaded guilty in exchange for a sanction of two-days toplock. Plaintiff

contends he is innocent despite his plea.

               Plaintiff’s first day of toplock sanctions occurred on February 1, 2019. Despite

being on toplock, Plaintiff received a call out for his religious service. He did not receive a call

out for his work assignment. While returning from the religious service, Plaintiff learned that the

library where he worked had twice called the unit to callout Plaintiff for work. Plaintiff posits that

Defendant Moon and one of his friends took those calls and then refused to callout Plaintiff for

work. Plaintiff filed a grievance against Defendant Moon. It was denied.




                                                  2
                In the weeks that followed, Defendant Moon mocked Plaintiff’s religion by calling

Allah a liar and saying “fuck Allah.” Plaintiff mentions, without describing, other incidents of

ridicule and harassment. Plaintiff filed grievances against Defendant Moon. They were denied.

                On March 17, 2019, Plaintiff was standing near the hot water dispenser. Defendant

Moon was leaving the staff bathroom drying his hands with a paper towel. Defendant Moon

“forcefully threw the paper towel towards Plaintiff . . . .” (Compl., ECF No. 1, PageID.8.) The

paper towel hit the prisoner bathroom door, which was only 18 to 24 inches away from Plaintiff.

Plaintiff jumped. He was alarmed and panicked by the incident. Plaintiff filed a grievance against

Defendant Moon.

                On April 2, 2019, Defendant Batho called Plaintiff to his office for an interview,

presumably regarding the paper towel incident. After a brief exchange, Plaintiff left. Defendant

Batho then called Plaintiff back to his office and this exchange followed:

       Batho:          You gotta be fucking kidding me if you think for one second I am
                       going to believe this bullshit you put in this grievance. You are a
                       fucking liar and if you think for one second me or any staff here
                       would believe this bullshit you are a fucking idiot.

       Plaintiff:      I stand firmly behind what I wrote in that grievance.

       Batho:          I tell you what I am going to look at the camera and I swear to God
                       if you are lying I am going to bury your ass in the boat. You will
                       never write another grievance at this facility I will ensure that you
                       are put on permanent restriction and not one of your grievances will
                       get out of this facility as long as I have a say or my friends or family
                       are here.

       Plaintiff:      Batho I am not going to sit her and take this, you threatening me and
                       screaming at me. I already told you I got nothing to add so I am
                       done!

       Batho:          No, you are not done and you are not leaving! I am giving you a
                       direct order to stay we are not finished! If you leave I will throw
                       your ass in the boat so fucking fast for disobeying a direct order that
                       by the time you are done nobody will ever remember your ass! You
                       dumb fuck you sit here and don’t listen and think you are going to

                                                  3
                          do as you please. You realize I got people here, family, friends and
                          WE will see to it your life here is living a hell. I don’t care if they
                          send you over to KCF or you stay here I will make sure the next staff
                          make your life a living hell.

          Plaintiff:      I told you I am done you are not going to talk to me in this tone nor
                          will I take this abuse from you

          Batho:          I am giving a direct order we are not done!

          Plaintiff:      Well I am allowed to disobey a direct order when you threaten to
                          inflict direct harm upon me or I am in fear! Goodbye!

(Compl., ECF No. 1, PageID.9-11.) Plaintiff filed a grievance against Defendant Batho. It was

denied.

                   Plaintiff contends that Defendants have retaliated against him for his participation

in conduct protected by the First Amendment. Plaintiff seeks a declaration that Defendants have

violated his constitutional rights, a preliminary and permanent injunction barring further

retaliation, and compensatory and punitive damages.

                   II.    Failure to state a claim

                   A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at


                                                     4
679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). Plaintiff’s allegations implicate the First Amendment.

                III.    First Amendment retaliation

                Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the



                                                   5
defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Considering Plaintiff’s allegations in chronological order, first, he contends that

Defendant Moon retaliated against Plaintiff for speaking with another prisoner regarding that

prisoner’s misconduct by writing an excessive noise misconduct against Plaintiff. Plaintiff’s

conduct in helping another prisoner to defend against a misconduct report is not protected conduct.

A prisoner does not have an independent right to help others with their legal claims and grievances,

unless the inmate the receiving the assistance would otherwise be unable to seek redress. Herron

v. Harrison, 230 F.3d 410, 415-16 (6th Cir. 2000) (citing Thaddeus-X, 175 F.3d at 395) (holding

that while a prisoner does not have an independent right to help others with their legal claims and

grievances, such conduct is protected when the inmate receiving the assistance would otherwise

be unable to seek redress). Plaintiff does not claim that prisoner Montelongo was otherwise unable

to seek redress.    Accordingly, actions taken by Defendant Moon in response to Plaintiff’s

assistance to Montelongo do not violate Plaintiff’s First Amendment rights.

               Plaintiff next complains that Defendant Moon failed to call him out for Plaintiff’s

job assignment while Plaintiff was on toplock. Plaintiff’s claim that Defendant Moon received the

phone call asking that Plaintiff report to work is nothing more than speculation. Nonetheless, even

accepting that speculation as fact, Plaintiff would not be entitled to relief.

               Plaintiff’s “toplock” status limits his activities, including his ability to report to

work assignments. MDOC Policy Directive, 03.03.105 (Eff. 7/1/2018) (“A prisoner on toplock is

restricted to his/her own cell, room, or bunk and bunk area.”) A prisoner may participate in certain

activities (showers, visits, medical care, school and law library), but may only participate in work

assignments with the authorization of the warden or designee. Id. Plaintiff acknowledges that he



                                                   6
was on toplock. He does not allege that the warden or designee had authorized his participation

in work assignments. Whatever Defendant Moon may have said regarding Plaintiff’s work that

day, he was not the decisionmaker. A defendant’s statements or conduct are not evidence of

retaliation if the defendant is not the decisionmaker taking the alleged adverse action. Smith, 250

F.3d at 1038; Shehee v. Luttrell, 199 F.3d 295, 301 (6th Cir. 1999).

               Plaintiff next contends that Defendant Moon took adverse action against Plaintiff

by way of verbal harassment regarding Plaintiff’s religion and by throwing a paper towel near

Plaintiff. In Thaddeus-X, the Sixth Circuit recognized that some threats and deprivations are too

minimal to constitute adverse action. Citing Bart v. Telford, 677 F.2d 622 (7th Cir. 1982), the

Thaddeus-X court held that minor harassment is insufficient to constitute adverse action, because

recognition of such a standard would “‘trivialize the First Amendment.’” Thaddeus 175 F.3d at

398-99 (citing Bart, 677 F.2d at 625). The Sixth Circuit has never said that verbal abuse is

sufficient to demonstrate adverse action. Taylor v. City of Falmouth, 187 F. App’x 596, 600 (6th

Cir. 2006); see also Carney v. Craven, 40 F. App’x 48, 50 (6th Cir. 2002) (“Even if the grievance

was not frivolous, he did not state a claim for retaliation in the form of verbal harassment. An

inmate has no right to be free from verbal abuse . . . and minor threats do not rise to the level of a

constitutional violation.”); Hilton v. Mish, 224 F. Supp. 3d 595, 603 (W.D. Mich. 2016) (“[V]erbal

abuse, foul language, and insensitive comments made to or about a plaintiff generally do not

constitute adverse action.”). The Court concludes, therefore, that the verbal harassment alleged

here would not deter a person of ordinary firmness from exercising that person’s First Amendment

rights.

               A specific threat of harm may satisfy the adverse-action requirement if it would

deter a person of ordinary firmness from exercising his or her First Amendment rights, see, e.g.,



                                                  7
Thaddeus-X, 175 F.3d at 396, 398 (threat of physical harm); Smith v. Yarrow, 78 F. App’x 529,

542 (6th Cir. 2003) (threat to change drug test results). However, “‘prisoners are expected to

endure more than the average citizen,’ and so not every objectionable act directed at a prisoner

constitutes adverse action sufficient to deter . . . .” Reynolds-Bey v. Harris, 428 F. App’x 493, 503

(6th Cir. 2011) (quoting Siggers-El v. Barlow, 412 F.3d 693, 701 (6th Cir. 2005)). Certain threats

or deprivations are so de minimis that they do not rise to the level of being constitutional violations.

Thaddeus-X, 175 F.3d at 398; Smith, 78 F. App’x at 542. Plaintiff’s allegations regarding the paper

towel incident fall squarely within the de minimis category.

               Because Plaintiff either fails to allege protected conduct or fails to allege adverse

action by Defendant Moon, Plaintiff has failed to state a retaliation claim against Defendant Moon.

               Plaintiff’s claim against Defendant Batho fares no better. Plaintiff suggests that

Defendant Batho threatened with various types of harm because Plaintiff filed a grievance. Careful

reading of the word-for-word exchange between Plaintiff and Batho reveals otherwise. All of

Batho’s “threats” were a consequence not of filing a grievance, but of filing a false grievance.

Batho threatened that negative consequences would befall Plaintiff if Plaintiff was lying.

However, the right to file grievances is protected only insofar as the grievances are not

“frivolous.” Herron, 203 F.3d at 415. “Abusive or manipulative use of a grievance system would

not be protected conduct,” King v. Zamiara, 680 F.3d 686, 699 (6th Cir. 2012), and an “inmate

cannot immunize himself from adverse administrative action by prison officials merely by filing a

grievance or a lawsuit and then claiming that everything that happens to him is retaliatory,” Spies

v. Voinovich, 48 F. App’x 520, 525 (6th Cir. 2002). As the Supreme Court held in Lewis v. Casey,

“[d]epriving someone of a frivolous claim . . . deprives him of nothing at all, except perhaps the

punishment of Federal Rule of Civil Procedure 11 sanctions.”). Accordingly, Plaintiff has failed



                                                   8
to allege that Defendant Batho threatened Plaintiff in retaliation for protected conduct; therefore,

Plaintiff has failed to state a retaliation claim against Defendant Batho.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    November 12, 2019                           /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                  9
